MILLS, Judge.
Donald Louis Monroe appeals from the summary denial of his motion for post-conviction relief filed pursuant to Rule 3.850, Fla.R.Crim.P. We affirm in part and reverse in part.
In his motion appellant raised two issues. First, appellant claimed that at his sentencing for violation of probation the trial court erred by not awarding credit for time served in state prison for an offense unrelated to the probation. The trial court found this claim to be legally insufficient on its face and correctly denied relief.
Appellant also claimed that he was not given full credit for time served in county jail prior to sentencing. If his allegations are true, appellant may be entitled to relief under Sapp v. State, 445 So.2d 1088 (Fla. 1st DCA 1984). However, the trial court summarily denied the motion without attaching portions of the record which conclusively show that appellant is not entitled to relief.
Accordingly, as to this issue, we reverse and remand for the trial court to either attach those portions of the record which establish that appellant is entitled to no relief, or for further proceedings pursuant to Rule 3.850.
SMITH, C.J., and NIMMONS, J., concur.